                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


               UNITED STATES OF AMERICA )
                                        )
                          v.            )
                                        )                    Judge Marvin E. Aspen
               CLOVER A. PEREZ          )                    Dkt. No. 09-CR-01153-01
                                        )
                    Defendant.          )

                                                 ORDER

       Marvin E. Aspen, District Judge:

       Clover A. Perez (“Perez”) and the U.S. Probation Department submitted an agreed petition
to modify the terms of Perez’s conditions of supervised release. Perez waived the right to a hearing
and assistance of counsel. We hereby modify Perez’s conditions of supervised release as follows:

               1)    Clover A. Perez shall pay restitution in the amount of no less than $250.00
               per month; and

               2)    Clover A. Perez may continue her employment as office manager with
               Roach Bernard, PLLC.

       The Clerk’s office shall forward copies of this Order to U.S. Probation Officer Assistant
Jane Nieman at 500 Pearl Street, 6th Floor, New York, NY 10007. It is so ordered.



                                                   ______________________
                                                   Marvin E. Aspen
                                                   United States District Judge

       Dated: March 31, 2020
